July 15,   1974


The Honorable   Ken Andrews                             Opinion   No.   H-   346
County Attorney
Young County                                            Re: Whether      in view of amend-
Graham,   Texas   76046                                 ment to Art.      3912e,    $4, V. T. C.S,
                                                        it is still necessary      to maintain
                                                        separate    accounts     of the fees
                                                        received    by county officials.

Dear   Mr.   Andrews:

          Art.   1617, V. T. C. S.,   requires  each one of several     enumerated
county officials     who collect    money for the use of the county to make a
separate,      annual report   to the commissioners      court of all money received
for the use of the county and to present        receipts   and vouchers    showing
what disposition      has been made of the money collected.

          Your question     to us is whether   the amendment    to Art.  3912e,         $4,
V.T.C.S.,      enacted    by the 63rd Legislature    has rendered   compliance           with
the separate    reporti,ng    requirements   of Art. 1617 unnecessary.     Art.         3912e,
$4 now provides:

                       Sec. 4. In all counties        of this State containing       a
                  population     of less than one hundred        and ninety thousand
                  (190,000)    inhabitants    according    to the last preceeding
                  Federal     Census wherein       the county or precinct       officers
                  are compensated         on a salary basis under the provisions
                  of this Act,     there shall be created      a fund to be known as
                  the ‘!Officers”     Salary Fund of -            County,    Texas. ”
                  Such fund shall be kept separate           and apart from all other
                  county funds,      and shall be held and disbursed          for the
                  purpose     of paying the salaries      of officers     and the salaries
The Honorable      K,en Andrews         page   2




                 of deputies,     assistants    and cl,erks of officers     who
                 are drawing      a salary from said fund under the pro-
                 visions    of this Act, and to pay the authorized
                 expenses     of their offices.      Such fund shall be de-
                 posited    in the county depository       and shall be pro-
                 tec,ted to the same extent as other county funds. The
                 Commissioners         Court of the county,      at its first
                 regular     meeting    in January    of each year,    may
                 determine      by order     made and entered     in the minutes
                 of the court that all fees,       costs,   compensation,
                 salari.es,    expenses,     and other funds which would
                 otherwise     be deposited     in the Olficers’    Salary Fund
                 shall be paid into and drawn from the general fund
                 of the county.      In a county where the Commissioners
                 Court has entered        an order    to that effect,   any reference
                 in th.is Ac,t to a salary fund shall be construed           to mean
                 the general     fund of the county.

        As amended,       Art.   3912e,  $4 permits     the Commissioners        Court
of a county having less than 190,000          inhabitants   to abolish     the Officers’
Salary    Fund and to provide       for placement    in the county’s     general    fund of
all monies     that otherwi,se    would have been deposited        in the Officers’
Salary Fund.       But when the Legislature        enacted   this amendment,         it
exhibited    no intention    to do away with the separate        accounting    require-
ments of Art. 1617.

       There is no reference          to Art. 1617 in Art.      3912e,    $4, nor is there
any conflict   between   the two      provisions.      Both can be effectuated      at the
same (ime.      If two acts can       stand together,     the rule is to let them stand.
53 TEX.     JUR. 2d, Statute~s        $100, p. 149.      Therefore     in our opinion   each
oE the county ofEicials    listed     in Art.   1617  must   continue    to  comply  with
the separate,     annual report       of monies    required    by Art. 161,7.



                                        SUMMARY

                     The   separate      accounting    requirements     established


                                               pe 1613
The Honorable     Ken Andrews      page   3




                in Art.  1617, V. T. C. S., have not been    rendered
                unnecessary    by the amendment    to Art.   3912e,   $4
                enacted   by the 63rd Legislature.




                                                Attorney     General   of Texas

APPRBVED:




DAVID     M. KENDALL,      Chairman
Opinion   Commirtee